Title: Vergennes to the American Commissioners, 17 October 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 17. 8bre 1778.
Par la Lettre Messieurs que vous m’avez fait l’honneur de m’ecrire le 28 aoust dernier, vous avez demandé la main levée de la saisie faite à Calais d’une partie des bagages du Sr. Smith. J’ai pris à cet egard les informations les plus exactes et il en resulte qu’il ne s’est trouvé absolument aucune trace à Calais de l’affaire dont il s’agit. Il faut donc, Messieurs qu’on se soit trompé dans l’indication qui vous a êté donnée sur le nom de la ville, où la saisie contre laquelle vous reclamez, a eu lieu. Je ne puis qu’attendre les eclaircissemens ulterieurs que vous voudrez bien me donner, et aussitôt qu’ils me seront parvenus, vous pouvez compter sur mon exactitude à faire ce qui dependra de moi pour procurer au Sr. Smith la justice qui pourra lui etre due.
Les Deputés americains M. francklin
